DETAILED ACTION
This Final action is in response to communications: 03/14/2022. 
Applicant amended claim 1, added none, cancelled none. Claim 1 is independent.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2005/0226078 A1).

Regarding independent claim 1, Ito teaches a storage device (Fig. 1: OTP memory and peripheral circuitry. See Fig. 6 for operation function) comprising:
 a plurality of storage elements (para [0031], Fig. 1: 21-0…21-n); 
a plurality of readout circuits (para [0031]) including 
a first readout circuit (Fig. 1: 11-0 and associated S/A circuitry),
a second readout circuit (Fig. 1: 11-1 and associated S/A circuitry) different from the first readout circuit (see Fig. 1), and 
a third readout circuit (Fig. 1: 11-2 and associated S/A circuitry) different from the first readout circuit and the second readout circuit (see Fig. 1), 
the readout circuits each of which determines data stored (Fig. 1: vref and stored data are compared in S/A) in a corresponding one of the plurality of storage elements and outputs a result of the determination (Fig. 1 in context of para [0014], para [0032], para [0036]), in response to receipt of an activation signal (in response to sense enable signals);  
a first delay circuit (Fig. 1: 12-0) connected at a first end (Fig. 1: SAE[0] terminal) to the first readout circuit (Fig. 1: 11-0) and connected at a second end (Fig. 1: SAE[1] terminal connected to output terminal of 23-0) to the second readout circuit (Fig. 1: 11-1), 
the first delay circuit (Fig. 1: 12-0) that supplies the activation signal (Fig. 1: SAE[1]  H[Wingdings font/0xE0]L) to the second readout circuit (Fig. 1: 11-1) with a time interval (see Fig. 6: H[Wingdings font/0xE0]L transition delay between SAE[0] and SAE[1]) after supplying the activation signal (Fig. 1: SAE[0] H[Wingdings font/0xE0]L) to the first readout circuit (Fig. 1: 11-0); and 
a second delay circuit (Fig. 1: 12-1) connected at a third end (Fig. 1: SAE[1] terminal) to the second readout circuit (Fig. 1: 11-1) and connected at a fourth end (Fig. 1: SAE[2] terminal connected to output terminal of 23-1) to the third readout circuit (Fig. 1: 11-2), 
the second delay circuit (Fig. 1: 12-1) that supplies the activation signal  (Fig. 1: SAE[2]  H[Wingdings font/0xE0]L) to the third readout circuit (Fig. 1: 11-2) with a time interval (see Fig. 6: H[Wingdings font/0xE0]L transition delay between SAE[1] and SAE[2]) after supplying the activation signal to the second readout circuit (Fig. 1: SAE[1] H[Wingdings font/0xE0]L).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	Claim 2  is/are rejected under 35 U.S.C. 103 as being obvious over Ito (US 2005/0226078 A1), in view of Yamaguchi (US. 4,635,234).
Regarding claim 2, Ito teaches The storage device according to claim 1. 
Ito is silent with respect to remaining provisions of this claim.
Yamaguchi teaches the delay circuit supplying the activation signal (ϕSE2) to the second readout circuit (each of SAs 6-2) after the first readout circuit (each of SAs 6-1) completes the data determination in response to receipt of the activation signal (Figs. 3 and 4: at the time point t7 terminal DOUT1 start to output data (completing the data determination), and at the time point t8 timing signal ϕSE2 being generated to supply to each of SAs 6-2).

    PNG
    media_image1.png
    855
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    577
    385
    media_image2.png
    Greyscale

Yamaguchi teaches delay introduction circuitry with compatible structure as Ito’s and they are both in analogous field of art. Yamaguchi is analogous since -  it teaches  in Figs. 3, 3a and 4, a storage device comprising  a plurality of storage elements (memory cells (Fig. 3: C11-C1n) and (C21-C2n));  a plurality of readout circuits (Fig. 3: sense amplifiers SA 6-1, SA 6-2, column selection circuits 7-1, 7-2 and output circuit DO1, DO2) including a first readout circuit (Fig. 3: sense amplifier SAs 6-1, column selection circuit 7-1 and output circuit DO1) and a second readout circuit (Fig. 3: sense 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yamaguchi into the teachings of Ito such that delay circuitry with enhanced components can be employed in the apparatus in order to reduce read timing error.


Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach or suggest
the first readout circuit comprising a first node that makes a state transition in accordance with the data, 
the delay circuit comprising a sensing circuit that detects completion of the data determination from a state of the first node, and supplying the activation signal to the second readout circuit after the sensing circuit detects the completion of the data determination, as cited in claims 3 and 4. Applicant has support for their “delay circuit” having a “sensing circuit” in their originally filed Figure 7, where the delay circuit 5a includes a NAND gate NG51 that functions as a “sensing circuit” because of its connection to the two nodes of sense amplifier 10. The closest prior art of record’s delay circuit does not sense when the first sense amplifier has completed determining the data state.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure: 
US 20130051114 A1: Fig. 4-Fig. 8 and associated disclosure applicable for all claims.
US 20010012233 A1: Fig. 4-Fig. 6 and associated disclosure applicable for all claims.
US 2009/0027973 A1: Fig. 4-Fig. 6 and associated disclosure applicable for all claims.
US 6295240 B1: Figure 1 and column 1.

It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are MOOT because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825